Case 2:20-cv-14012-RLR Document 14 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-CV-14012-ROSENBERG/MAYNARD

  DAVID POSCHMANN,

                Plaintiff,
  v.

  SIVEL PROPERTIES, LLC,
  et al.,

              Defendants.
  _________________________________/

                PLAINTIFF’S NOTICE OF STRIKING DOCKET ENTRY 11

         Plaintiff, by and through his undersigned counsel, hereby provides notice of striking

  Docket Entry 11.

         Dated this 25th day of March, 2020.

                                                      s/Lee D. Sarkin
                                                      DREW LEVITT, ESQ.
                                                      drewmlevitt@gmail.com
                                                      Florida Bar No: 782246
                                                      LEE D. SARKIN, ESQ.
                                                      LSarkin@aol.com
                                                      Florida Bar No. 962848
                                                      Attorneys for Plaintiff
                                                      4700 N.W. Boca Raton Blvd.
                                                      Suite 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Facsimile (561) 994-0837
                                                      Attorneys for Plaintiff
Case 2:20-cv-14012-RLR Document 14 Entered on FLSD Docket 03/25/2020 Page 2 of 2



                                         Certificate of Service

          I hereby certify that on March 25, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being
  served this day on all counsel of record or pro se parties identified on the attached Service List in
  the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically, Notices of Electronic Filing.

                                                        s/Lee D. Sarkin
                                                        DREW M. LEVITT, ESQ.
                                                        Florida Bar No. 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN, ESQ.
                                                        Florida Bar No. 962848
                                                        Lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard
                                                        Suite 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys For Plaintiff

                                           SERVICE LIST

  Lowell J. Kuvin, Esq.
  The Law Office Of Lowell J. Kuvin, LLC
  lowell@kuvinlaw.com, legal@kuvinlaw.com
  17 East Flagler Street, Suite 223
  Miami, Florida 33131
  Attorney for Defendants




                                                    2
